935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Patrick STEWART, Petitioner-Appellant,v.Eugene NUTH, Acting Warden, Maryland Correctional Institute,Jessup, J. Joseph Curran, Jr., The AttorneyGeneral for the State of Maryland,Respondents-Appellees.
No. 91-6053.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-89-1739-HAR)
Michael Patrick Stewart, appellant pro se.
John Joseph Curran, Jr., Attorney General, Kreg Paul Greer, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Michael Patrick Stewart appeals from the district court's order denying his motion for an extension of time to file an appeal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court.  Stewart v. Nuth, CA-89-1739-HAR (D.Md. Apr. 18, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Stewart had 30 days in which to note his appeal and 30 days thereafter to move for an extension of the appeal period.  Fed.R.App.P. 4(a).  Stewart's motion for extension of time was not filed within this 60-day period, and was properly denied for that reason